Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a portable modular stretching apparatus, classified in A61H1/00.
II. Claims 15-20, drawn to a method of using a portable modular stretching apparatus , classified in A63B21/00.
The inventions are independent or distinct, each from the other because:
Inventions I and 2 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, for example, the apparatus can be used for stretching out the arms instead.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Mederos on 03/25/2022 a provisional election was made without traverse to prosecute the invention of A portable modular stretching apparatus, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
	Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e) with reference to Application Number: 62/815,157 filed on 03/07/2019. However, claims 1- 20 do not have the benefit of the provisional application filed on 03/07/2013 but instead they have the earliest benefit priority date of the filling date of 03/9/2020 for at least the absent of disclosure of “telescopic leg” in the independent claims 1 and 15. It is also notice that  Figures 5 through 8B and its disclosure of these features were only disclosed at the filing date of 03/9/2020 not on the provision application.

Drawings
The drawings are objected to because: Figure 1 to 8B contain improper shading for all the elements and the lines for the figures are generally unclear.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-8 and 13 are objected to because of the following informalities:
Claim 2, lines 2-3 should read “a distal end of each of the telescopic legs so that each of the telescopic legs can move outwardly” to consistently refer back to “a telescopic attached at each joint” in claim 1 and to avoid 101 issue/confusion with human body part. The same reason is applied for the same limitations listed below.
Claim 3, line  1 should read “wherein each of the telescopic legs can move upward”.
 Claim 4, line  1 should read “wherein each of the telescopic legs comprises a plurality”.
Claim 5, line 1 should read “where the central rod and each of the telescopic legs are hollow”.
Claim 7, line 1 should read “wherein each of the telescopic legs is placed in front of the base”.
Claim 8, line 1 should read “connected to each of the telescopic legs and locked in place with a fastener ”.
Claim 13, line 2 should read “attached to at least one of the telescopic legs”.
Claims 9 and 10 are objected based on the claim dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing stability for ankle and metatarsal hyperflexion via the foot cradle, does not reasonably provide enablement for providing stability knee hyperflexion with only the foot cradle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Regarding claim 10, limitation “The apparatus of claim 6 further comprising at least one foot cradle attachment placed on a user’s foot to simultaneously provide knee, ankle, and metatarsal hyperflexion”, the foot cradle was assigned to element 60 in Figure 7A which shown only fit to a foot and there isn’t any disclosure in the original specification and drawings disclosed that the foot cradle alone enabling “provides knee, ankle, and metatarsal hyperflexion” as claimed. Instead, paragraph [0052] disclosed “a person can use a lower leg stretching attachment and a foot cradle stretching attachment at the same time to elongate the legs and pointed foot at the same time” and paragraph [0054] disclosed “The alignment structures such as leg and foot cradles and leg wings promote alignment and stability” implies that the Applicant envisioned an embodiment where both the leg cradle (part of the leg stretch attachment as claimed in claim 8) and the foot cradle (but not with only the foot cradle) are being used to provide stability that enables providing knee, ankle and metatarsal hyperflexion. 
Factors that were considered to determine whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experiment is “undue” are:
the breadth of the claims; again the limitation “at least one foot cradle attachment placed on user’s foot to simultaneously provide knee, ankle and metatarsal hyperflexion” required by only using at least one foot cradle to “simultaneously provide knee, ankle and metatarsal hyperflexion” and based on the original disclosure, the foot cradle 60 only fit and cover the ankle and the foot but not the knee. For the foot cradle to also provide knee hyperflexion, this will require undue experimentation.
the amount of direction provided by the inventor; as disclosed by the original disclosure, the foot cradle (Fig. 7A: foot cradle 60) is only to fit and provide stretching of the ankle and metatarsal as part of the foot ([0052]). To stretch the knee as part the leg, the lower leg stretching attachment is required ([0052]).
the nature of the invention; as the invention disclosed both the leg cradle (as part of the leg stretching attachment in claim 8 and [0052]) and the knee cradle (Fig. 7A and [0052]), and each has its own function where the food cradle is to aid with stretching the foot (ankle and metatarsal from Figure 7A ) and the leg cradle is to aid in stretching the knee (leg) ([0052]). 
To overcome this issue, the Examine suggests to amend as the following:
“The apparatus of claim 8 further comprising at least one foot cradle attachment placed on a user’s foot, wherein the leg stretching attachment and the at least one foot cradle  
“The apparatus of claim 6 further comprising at least one foot cradle attachment placed on a user’s foot to simultaneously provide ankle and metatarsal hyperflexion.”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, limitation “a central rod connected to the base at the center” in line 2 renders claim indefinite because it is unclear the central rod is connected to the base “at the center” of/relative to what component(s). Is central connected to the base at the center of the rod or at the center of the base or at the center of another unclaimed component?
Claim 1 recites the limitation "the center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, limitation “a joint on each end of the central rod” renders claim indefinite because it is unclear if the claim limitation required the a joint on each end in the longitudinal direction or the horizontal direction of the central rod. For examination purposes and in light of the original Figures 1 and 3A and 3B, the claim limitation is being interpreted as a joint on each end in the horizontal direction of the central rod.
Claims 2- 14 are rejected based on the claim dependence.
Regarding claim 6, limitation “of at least one leg” in lines 1-2 renders claim indefinite. It is unclear if this is a new and different than “a telescopic leg ” that previously recited in line 2 of claim 1. For examination purposes, the claim limitation is being read as “of at least one of the telescopic legs” and interpreted as same one to one of the telescopic legs that previously recited in claim 1. 
Claim 6 recites the limitation "the cable rings" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that limitation “cable rings” is first introduced in claim 4.
Regarding claim 9, limitation “The apparatus of claim 6, wherein the leg stretching attachment further comprises a platform and a waist bar” renders claim indefinite. It is unclear if the intention of claim 9 is depending on claim 6 or claim 8 as “the leg stretching attachment” limitation was not introduced until claim 8. In addition, claim 9 requires “the leg stretching attachment further comprises a platform and a waist bar” which implies there was/were component(s) of the leg stretching attachment recited in the earlier claim, that claim 9 is now requires further component -“further comprises…”. As such, for examination purposes, the limitation is being read as “The apparatus of claim  8, wherein the leg stretching attachment further comprises a platform and a waist bar” to be depending on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 11, 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenfried (U.S. Patent 4,647,040 hereinafter Ehrenfried) in view of Yang (U.S. Patent 6,398,699 hereinafter Yang) and Hestilow (U.S. Patent 4,844,453 hereinafter Hestilow).
Regarding claim 1, Ehrenfried discloses a portable modular stretching apparatus, the apparatus comprising a central rod (Ehrenfried’s annotated Figure 1 below: central rod ; Figure 3 shown partial part of the central rod 14 and Figure 4: crank assembly housing 22), a joint on each end (refer to the 112(b) rejection above; Figure 1 show the left and right leg support means 16 and 18 each are on an end portion in the horizontal-direction of the central rod) of the central rod (Ehrenfried’s annotated Figure 1 below: central rod), a leg attached at each joint (Figs. 1 and 4: leg supports means 16 and 18 attached at the joint shown at rotational points A and B in Figure 4), and attachment receptacle at the central rod () to accommodate a back platform (Fig. 1: adjustable position seatback 12), a pulley (Fig.5: pulley 112) with a cable (Fig. 3: retaining cables 44 and 46) and tension crank (Fig.5: crank 20) attached to the central rod (Figures 1 and 5 shown the tension crank 20 attached to the central rod 14 and 22), and a bottom platform (annotated Ehrenfried’s Figure 1 below: bottom platform).

    PNG
    media_image1.png
    501
    567
    media_image1.png
    Greyscale










Ehrenfried discloses a seat attached to the central rod but silent about the rod connected to a base at the center and each leg is a telescopic leg.
However, Yang discloses an exercise machine and also teaches a base (Fig. 2: seat-supporting plate 23) at the center (Figure 2 shown the base/seat-supporting plate 23 is at the center of the seat pad 22 and central frame 10 and 20) is capable of accommodating the seat/bottom platform (Fig. 2: seat pad 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ehrenfried’s stretching apparatus to have a base at the center is capable of accommodating a bottom platform, as taught by Yang, as a known configuration to secure a seat to a rod frame.
Hestilow discloses a leg stretch machine and also teaches the legs are telescopic legs (Fig. 2, Col.2, Lns.41-52: slide assemblies 62) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ehrenfried’s leg to be telescopic leg, as taught by Hestilow, for the benefit of allow the stretching device to fit different leg lengths of the individuals (Hestilow’s Col. 2, Lns. 45-52).
Regarding claim 2, Ehrenfried as modified, disclose the apparatus of claim 1 further comprising a wheel (Fig.1: wheel means 24 and 26) at a distal end of each of the telescopic leg (Figure 1 shown the wheel means 24 and 26 are at distal ends of leg supporting means 16 and 18, respectively) so that each leg can move outward along an x axis (Figure 1 shown this configuration).
Regarding claim 5, Ehrenfried as modified, disclose the apparatus of claim 1 wherein the central rod and each leg are hollow (Ehrenfried’s Col. 3, Lns.47- 52: the construction of the central rod/base assembly 14, crank assembly housing 22, and leg support means 16 and 18 can be made of aluminum tubing with pad are envisioned instead of making of wooden material).

Regarding claim 11, Ehrenfried as modified, disclose the apparatus of claim 1, further comprising a bottom attachment (Ehrenfried’s annotated Figure 1 below: seat/ bottom) fixedly attached to the base (Yang’s Fig. 2: seat-supporting plate 23) and a back platform attachment (Ehrenfried’s annotated Figure 1 below: back platform attachment) with handlebars (Ehrenfried’s annotated Figure 1 below: handlebars) attached to attachment receptacles (Ehrenfried’s annotated Figure 1 below: attachment receptacles) on the rear side of the back platform (Ehrenfried’s annotated Figure 1 below: back platform).

    PNG
    media_image2.png
    576
    875
    media_image2.png
    Greyscale

Ehrenfried as modified, silent as to the bottom attachment is a swivel bottom.
However, Yang teaches a swivel bottom (Yang’s Figure 2: underside of the seat-supporting plate 23 is pivoted with the shaft tube 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ehrenfried’s portable stretching apparatus to have a swivel bottom, as taught by Yang, as an art-recognized configuration of seat of stretching devices. 

Regarding claim 13, Ehrenfried as modified, disclose the apparatus of claim 1 further comprising an alignment wing (Ehrenfried’s Figure 1 below: alignment wing) fixedly attached to at least one of the telescopic legs (Ehrenfried’s Fig. 4: shown the alignment wing is attached to the elongated rod).

    PNG
    media_image3.png
    507
    631
    media_image3.png
    Greyscale

Regarding claim 14, Ehrenfried as modified, disclose the apparatus of claim 1 further comprising a back platform support bar (annotated Ehrenfried’s Figure 1 above: back platform supporting bar).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenfried, Yang and Hestilow as applied to claim 1 and claim 6 respectively above, and further in view of Hall (U.S. Patent 6,821,231 hereinafter Hall).
Regarding claim 3, Ehrenfried as modified, disclose the apparatus of claim 1 wherein each of the telescopic legs can move outward along an x axis (Figure 1 show the leg supporting means 16 and 18 can move outwardly along an x axis).
Ehrenfried as modified, does not disclose each leg can move upward along a y axis.
However, Hall discloses a body stretching apparatus and also teaches each of the telescopic legs can move upward along a y axis (Figures 1 and 3 show each of the elongated leg support member 11 can move upwardly by having a hinge mechanism shown between labeled elements 27 and 31; Col. 3, Lns. 33-36: the elongated support member 11 can move upward in a direction of  the top wall 31; Col.3 Lns.20 -29: hingely attached) in additional to be able to each leg can move outward along an x axis (Col. 3, Lns. 37-43: movable from side to side to exercise one’s hamstring muscle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ehrenfried’s stretching apparatus so that each leg can move upward along a y axis, as taught by hall, for the benefit of exercise the user’s thigh muscle (Hall’s Col. 3, Lns. 35-36).
Regarding claim 8, Ehrenfried as modified, disclose the apparatus of claim 6.
Ehrenfried as modified silent about further comprising a leg stretching attachment connected to each of the telescopic legs and locked in place with a fastener, and wherein the leg stretching attachment comprises a leg cradle capable of being adjusted up and down on a track, wherein the up and down movement is controlled by turning a screw crank.
However, Hall teaches a leg stretching attachment (Fig. 1, Col. Lns. : knee support assembly comprising first pad support member 37 and 38) connected to each of the telescopic legs (Figures 1 and 2 shown the knee support assembly connected to elongated leg support members 11) and locked in place with a fastener (Figs.1 and 4, Col. 3, Lns. 55-63: latching strap 41 are fastenable), and wherein the leg stretching attachment comprises a leg cradle (Fig. 1, Col. Lns. : knee support assembly comprising first pad support member 37 and 38) capable of being adjusted up and down on a track (it is noted that the claim only requires the leg cradle capable of being adjusted up and down on a track; Hall’s Figures 1, 4 and 6 shown that the knee support assembly/the first pad support member 37 and 38 is capable to be removed via the fasteners 43 and slide down to the next  set of screw holes in the direction toward the foot; the track is the sidewall of the elongate leg support members 11 as shown in Figure 1), wherein the up and down movement is controlled by turning a screw crank (Figure 4, Col.3 Ln.60: by turning the fasteners 43 shown as a screw crank to remove the screws and slide to next set of screw holes 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ehrenfried’s portable stretching apparatus to have a leg stretching attachment connected to each leg and locked in place with a fastener, and wherein the leg stretching attachment comprises a leg cradle capable of being adjusted up and down on a track, wherein the up and down movement is controlled by turning a screw crank, as taught by Hall for the benefit of allowing the user to lift the leg upwardly and conduct scissors-like exercise to build up one’s muscles and joints in those region of the body (Hall’ Col. 4, Lns.1-3).

Claim 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenfried, Yang and Hestilow as applied to claims 1 and 5 above, and further in view of Zhu (U.S. Publication 2014/0190289 hereinafter Zhu).
Regarding claim 4, Ehrenfried as modified, disclose the apparatus of claim 1.
Ehrenfried as modified, silent as to wherein each of the telescopic legs comprises a plurality of cable rings.
However, Zhu teaches each of the telescopic legs comprises a plurality of cable rings (Figs. 1 and 2, [0023]: guide rings 24 are directly or indirectly attached to the leg assembly 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ehrenfried’s leg to have a plurality of the cable rings, as taught by Zhu, as a known mechanism for guiding cables to follow a desired path (Zhu’s [0023]).

Regarding claim 6, Ehrenfried as modified, disclose the apparatus of claim 5.
Ehrenfried as modified, silent as to wherein the cable is threaded through the cable rings of at least one of the telescopic legs.
However, Zhu teaches the cable (Zhu’ Figs. 1 and 2: cable 22) is threaded through (Zhu’s Figures 1 and 2 shown this configuration) the cable rings (Zhu’s Figs. 1 and 2: guide rings 24) of at least one of the telescopic legs (Figs. 1 and 2, [0023]: leg assembly 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ehrenfried’s portable stretching apparatus to have the cable is threaded through the cable rings of at least one of the telescopic legs, as taught by Zhu, as a known configuration of guiding cables to follow a desired path (Zhu’s [0023]).
Regarding claim 7, Ehrenfried as modified, disclose the apparatus of claim 6 wherein each of the telescopic legs (Ehrenfried’s Fig. 1: leg supports means 16 and 18) is placed in front (Ehrenfried’s Figure 1 shown this configuration) of the base (as modified by Yang’s Figure 2: seat-supporting base 23, the base 23 is right below and at center of the seat of Ehrenfried’s Figure which shown the user is seating on the seat), extending along each side (Ehrenfried’s Figure 3 shown the leg supporting means 16 and 18 would be extending along each side the base as the based had already modified to be at the center of the seat, and as the legs 16 and 18 move outwardly from side to side, the legs would be extending along each side of the base) of the base (Yang’s Figure 2: seat-supporting base 23).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrenfried, Yang and Hestilow as applied to claim 1 above, and further in view of Eisenberg (U.S. Publication 2004/0060107 hereinafter Eisenberg).
Regarding claim 12, Ehrenfried as modified, disclose the apparatus of claim 1.
Ehrenfried as modified, silent about a carry case wherein the apparatus is minimized and folded and placed substantially inside the carry case.
Eisensberg teaches a carry case ([0103]: carrying case 65) wherein the apparatus (Fig. 3A [0103]): chair-like arrangement 80) is minimized and folded and placed substantially inside the carry case (Fig. 3A, [0103]: portable arrangement may be opening up to any chair-like arrangement 80 and may be folded into a carrying case 65 for easy transportation). It is noted that Ehrenfried already disclosed that (Ehrenfried’s Figure 1,  Col.6, Lns 62-66: the seatback can be folded flat and the legs supporting means 16 and 18 are moved back to lie along the base 14, the entire assembly provided very compact arrangement for storage purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ehrenfried’s apparatus to have a carry case wherein the apparatus is minimized and folded and placed substantially inside the carry case, as taught by Eisenberg, for the benefit of easier transportation (Eisenberg’s [0103]).

Conclusion
Claim 9 would be allowable if claim 9 is indeed depended on claim 8 and if claim 9 is being rewritten in independent form including all of the limitations of the base claim and any intervening claims which also include claim 8. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785